Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
This Action is in response to the remarks filed on 4/01/2021.  Claims 1-19 are pending with claims 18-19 withdrawn due to a restriction requirement.  Claims 1-17 are under examination with claims 1 (a method) and 10 (a machine) being independent. Claims 1, 2, 10, and 11 are amended.

Response to Arguments
Applicant's arguments filed 4/01/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Florissi in view of Ateniese do “not teach or suggest “selecting, based on a data attribute of to-be-processed data configured to indicate 
Florissi discloses: (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20)
Ateniese discloses: (“The rewrite logic 600 may receive a command, e.g., from the RML 441, to perform a rewrite on the blockchain (606).” Ateniese col. 10, ln. 35. “rewrites may be available from a rewrite queue, embedded within a previously received command” Ateniese col. 9, ln. 45.)
Thus, the combination of Florissi in view of Ateniese discloses rewrite commands with location identifiers that indicate that the data may change or be rewritten.

Further, it is useful to contemplate what the term “configured to indicate whether the to-be-processed data can change” means.  Does it mean that the data change is to be permission controlled; does it mean that a future change must occur; does it mean that the data is simply a type of data that is expected to be different later?
Reviewing Applicant’s specification the following portions are relevant.
¶ 36: For example, the status data of the blockchain can change.
¶ 44: When the data attribute indicates that the to-be-processed data can change, the client terminal can select the second coordinating server for use as the target coordinating server.
¶ 43: The to-be-processed data may include at least one of the following items: block data, status data, or transaction data. A data attribute of the block data is configured to indicate that the block data cannot change; a data attribute of the status data is configured to indicate that the status data can change; and a 
¶ 36 In order to accelerate processing for the status data, the status data of the blockchain may be stored in the second server cluster 103.
¶ 46 the data processing request may include at least one of the following items: a block data read request, a status data read request, a status data write request, or a transaction data read request.

From these paragraphs, it appears that the limitation “configured to indicate whether the to-be-processed data can change” means that the “to be processed data” is a “write” command, see Applicant’s figure 46.  Thus, the claims do not require that the data be changed, be permission controlled, or be of a particular type of data.  Rather the claims, viewed in light of the specification, merely require that he data is to be written.  And, therefore, could be rewritten in the future. 
As Florissi in view of Ateniese clearly perform data writes and select a destination for the data write, the combination of Florissi in view of Ateniese disclose the features of claims 1 and 10.  
For at least the above reasons, Applicant’s remarks are not persuasive. 

Additionally, upon updating the search it is clear that the concept of selecting a write destination for data in a plurality of storage clusters is known in the art.  See the below example 102 rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 10 require that the “to-be-processed data can change” whereas claims 4 and 12 require that the “to-be-processed data cannot change”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connel et al., US 10,019,447 (filed 2010-05).
As to claims 1 and 10, O’Connel discloses a method/machine comprising:
selecting, based on a data attribute of to-be-processed data configured to indicate whether the to-be-processed data can change (“The process begins at act 601, where an operation to modify a content unit is initiated.” O’Connel col. 12, ln. 62. The operation attempting to modify data being an attribute.), a target coordinating server from a plurality of coordinating servers, (“act 605, where it is determined, based on the searches in act 603, whether the content unit to be modified is stored on multiple clusters.” O’Connel col. 12, ln. 66) the plurality of coordinating servers belonging to a plurality of server clusters respectively; and (“when two or more copies of a content unit having identical content and the same identifier are identified as being stored on different storage clusters in a multi-clustered storage environment” O’Connel col. 11, ln. 26)
sending a data processing request to the target coordinating server, such that a server cluster to which the target coordinating server belongs processes the data processing request preferentially, the data processing request directing to the to-be- processed data. (“act 607, where the cluster that stores the content unit performs the modification operation on the content unit.” O’Connel col. 13, ln. 4 The cluster being the coordinating server.)

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murthirisavenugopal et al., US 9,201,751 (filed 2011-04).

selecting, based on a data attribute of to-be-processed data configured to indicate whether the to-be-processed data can change, (Can change meaning a write request per Applicant’s specification ¶¶ 43 and 46: “when a new write arrives to the system, it can automatically be routed to the highest available tier.” Murthirisavenugopal col. 7, ln. 39) a target coordinating server from a plurality of coordinating servers, (“the nodes 2A-2D have been configured as a storage cluster 5A and the nodes 2E-2G have been configured as a storage cluster 5B.” Murthirisavenugopal col. 5, ln. 5. The coordinating server being a node. “storage server computers 2A-2G (also referred to herein as “storage nodes” or a “node”)” Murthirisavenugopal col. 4, ln. 46) the plurality of coordinating servers belonging to a plurality of server clusters respectively; and (“the clusters 5A-5B include the storage server computers 2A-2G (also referred to herein as “storage nodes” or a “node”) that are operative to read and write data to one or more mass storage devices, such as hard disk drives. The cluster 5A includes the nodes 2A-2D and the cluster 5B includes the nodes 2E-2G. All of the nodes 2 in a cluster 5” Murthirisavenugopal col. 4, ln. 46)
sending a data processing request to the target coordinating server, such that a server cluster to which the target coordinating server belongs processes the data processing request preferentially, (“the clusters 5A-5B include the storage server computers 2A-2G (also referred to herein as “storage nodes” or a “node” Murthirisavenugopal col. 4, ln. 46) the data processing request directing to the to-be- 

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molaro et al., US 2014/0380093 (filed 2013-12).
selecting, based on a data attribute of to-be-processed data configured to indicate (“The object including its constituent data portion is stored among storage nodes and storage zones according to the storage policy specified by the storage policy identifier included in the object. Various policies may be maintained and distributed or known to the nodes in all zones in the distributed replicated storage system. Policies define the replication and placement of data objects in the data storage system. Example policies include, full distribution, single copy, single copy to a specific zone, copy to all zone but a specified zone, and others.” Molaro ¶ 33) whether the to-be-processed data can change, (Can change meaning a write request per Applicant’s specification ¶¶ 43 and 46: “Files and other data may be partitioned into smaller portions referred to as objects and stored among multiple storage nodes 150 in a storage zone. In one embodiment each object includes a storage policy identifier and a data portion. The object including its constituent data portion is stored among storage nodes and storage zones according to the storage policy specified by the storage policy identifier included in the object.” Molaro ¶ 33) a target coordinating server from a plurality of coordinating servers, the plurality of coordinating servers belonging to a plurality of server clusters respectively; and (“the storage zone 104 includes a plurality 
sending a data processing request to the target coordinating server (“The system then stores the data objects, parity objects and reassembly instructions in the current storage zone, as shown in block 550.” Molaro ¶ 51), such that a server cluster to which the target coordinating server belongs processes the data processing request preferentially, the data processing request directing to the to-be-processed data. (“The object including its constituent data portion is stored among storage nodes and storage zones according to the storage policy specified by the storage policy identifier included in the object. Various policies may be maintained and distributed or known to the nodes in all zones in the distributed replicated storage system. Policies define the replication and placement of data objects in the data storage system. Example policies include, full distribution, single copy, single copy to a specific zone, copy to all zone but a specified zone, and others.” Molaro ¶ 33)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florissi et al., US 10,015,106 (filed 2015-12), in view of Ateniese et al., US 9,785,369 (filed 2017-05).
As to claims 1 and 10, Florissi discloses a method/machine comprising: 
	(as to the memory/processor of claim 10, see Florissi col. 35, ln. 29)
	selecting, based on a data attribute of to-be-processed data (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20), a target coordinating server from a plurality of coordinating servers (“In step 4, …. the WAM component will attempt to resolve the local or remote status for all the meta-resource identifiers submitted with the job to be executed. If a given meta-resource identifier is resolved to a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26. Selecting from among a plurality of clusters with WAM components, e.g. Florissi Figure 1 based on the local or remote status and the resolution of the remote data resource), the plurality of coordinating servers belonging to a plurality of server clusters respectively; and (“a WWH cluster node manager for its local cluster 704-1, and additional WWH cluster node managers for respective ones of the remote clusters 704-2, 704-3 and 704-4. Each of the remote clusters 704-2, 704-3 and 704-4 includes a WAM component that is assumed to be configured in a manner similar to WAM component 730-1 of local cluster 704-1.” Florissi col. 18, ln. 40),
a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26), such that a server cluster to which the target coordinating server belongs processes the data processing request preferentially (“In step 4,…. a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26), the data processing request directing to the to-be-processed data.(the recursive job noted above: “The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 21)

Florissi does not disclose:
wherein the data attribute is configured to indicate whether the to-be-processed data can change

Ateniese discloses: wherein the data attribute (“The memory may further include flags 323 which may indicate whether particular blockchains can be edited. In an example, the flags 323, may be implemented using a bit within specific fields within a blockchain or blockchain metadata to indicate editability.” Ateniese col. 8, ln. 38) is configured to indicate whether the to-be-processed data can change (“The rewrite logic 600 may receive a command, e.g., from the RML 441, to perform a rewrite on the blockchain (606).” Ateniese col. 10, ln. 35. “rewrites may be available from a rewrite rewritable blockchain space.” Ateniese col. 26, ln. 15. “A blockchain may include a series of data blocks, the blocks including a code, such as a cryptographic hash or checksum, which may be coding-consistent with the content of previous blocks in the series.” Ateniese col. 2 ln. 9)


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific rewritable blockchains, thereby additionally providing removal of inappropriate content and improving system efficiency (Ateniese col. 3, ln. 65).

As to claims 2 and 11, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 and further discloses: 
the plurality of server clusters (“a WWH cluster node manager for its local cluster 704-1, and additional WWH cluster node managers for respective ones of the remote clusters 704-2, 704-3 and 704-4. Each of the remote clusters 704-2, 704-3 and 704-4 

Florissi does not disclose:
correspond to a same blockchain node.

Ateniese further discloses: 
correspond to a same blockchain (“Multiple chain blockchains may also be used to generate a hybrid blockchain with non-rewriteable blockchain space paired with rewritable blockchain space.” Ateniese col. 26, ln. 15. “A blockchain may include a series of data blocks, the blocks including a code, such as a cryptographic hash or checksum, which may be coding-consistent with the content of previous blocks in the series.” Ateniese col. 2 ln. 9) node. (“The BRS 400 may be used by, for example, a trusted party performing redaction, revision, or supplementation on a blockchain.” Ateniese col. 8 ln. 5.  The BRS being the blockchain node as it performs blockchain operations)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Florissi in view of Ateniese with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Ateniese in order to maintain a tamper 


As to claims 7 and 15, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 but does not disclose:
wherein the data processing request comprises a status data read request; and 
the status data read request carries a member identifier.

Ateniese discloses:
wherein the data processing request comprises (“The RML 441 may determine whether the memory 420 of the BRS 400 holds a key secret allowing rewrites to the accessed blockchain ….”) a status data read request; (“The rewrite logic 600 may access a key secret, such as a cryptographic key or trapdoor information, that is paired to the integrity code of the blockchain (604).” Ateniese col. 10, ln. 24. See Applicant’s specification ¶ 37 as filed: status data corresponding to a member identifier)
 and the status data read request carries a member identifier.  (“trusted parties may maintain associated memory locations. In some cases, the memory location may serve as an identifier (whole or in part) of a party.” Ateniese col. 14, ln. 61.  The memory location storing a key accessed as above.  Thus, the memory location of the key is a member identifier.)




As to claims 8 and 16, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 but does not disclose:
wherein the data processing request comprises a status data write request; and the status data write request carries a member identifier and to-be-written status data.

Ateniese further discloses:
wherein the data processing request comprises a status data (“the blockchain data fields may hold account data, personal data, transaction data, currency values, contract terms, documents, version data, links, pointers, archival data, other data, or any combination thereof.” Ateniese col. 4, ln. 49. See Applicant’s specification ¶ 37 as filed: status data corresponding to a member identifier) write request (“The rewrite logic or any combination thereof.” Ateniese col. 4, ln. 49. See Applicant’s specification ¶ 37 as filed: status data corresponding to a member identifier)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Florissi in view of Ateniese with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese, including the metadata thereof,  as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific rewritable blockchains, thereby additionally providing removal of inappropriate content and improving system efficiency (Ateniese col. 3, ln. 65).


Claim 3, 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florissi et al., US 10,015,106 (filed 2015-12), in view of Ateniese et al., US 9,785,369 (filed 2017-05), and Florissi et al., US 10,366,111, hereafter Florissi2 (filed 2017-08).

As to claim 3, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 and further discloses:
wherein the plurality of coordinating servers comprise a first coordinating server and a second coordinating server; the (“clients 512-1 and 512-2 communicate with respective WWH application master (WAM) components running on data processing nodes having node managers 520-1 and 520-3. This communication occurs via REST APIs of the respective WAM components. The clients 512 and WAM components also communicate with the resource manager 525 via YARN remote procedure calls (RPCs) as illustrated. It should be noted that the node managers 520 are responsible for the execution of the application processes within their corresponding cluster 504-1.” Florissi col. 17, ln. 64)
first coordinating server belongs to a first server cluster; (“first and second YARN clusters 604-1 and 604-2 have associated resource managers 625-1 and 625-2. A client 612-1 interacts with a WAM component in cluster 604-1 via a REST API of the WAM component in that cluster. That WAM component interacts with two WWH aggregators also running in the cluster 604-1, and with another WAM component implemented in cluster 604-2.” Florissi col. 18, ln. 9)
the second coordinating server belongs to a second server cluster; and (“first and second YARN clusters 604-1 and 604-2 have associated resource managers 625-1 and 625-2. A client 612-1 interacts with a WAM component in cluster 604-1 via a 

Florissi does not explicitly disclose:  a data processing capacity of the second server cluster is greater than a data processing capacity of the first server cluster.

Florissi2 discloses: a data processing capacity of the second server cluster is greater than a data processing capacity of the first server cluster. (“clusters in different data zones can have different levels of computational resources and different levels of availability.” Florissi2 col. 41, ln. 5)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Florissi2 by allowing the various clusters to have differing levels of computational resources with respect to each other.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Florissi2 as Florissi2 explicitly incorporates Florissi in col. 1 ln. 10.  Additionally, it would have been obvious to combine Florissi with Florissi2 in order to allow heterogenous cluster capacities and availabilities so that the respective clusters can adapt to their local processing requirements and/or hardware availability, thereby increasing flexibility of cluster implementations. 


As to claim 4, Florissi in view of Ateniese and Florissi2 discloses the method/machine of claim 3 and further discloses:
wherein the to-be-processed data comprises at least one piece … or transaction data; (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20)
…
selecting the target coordinating server from the plurality of coordinating servers comprises: selecting the first coordinating server for use as the target coordinating server. (“In step 4, …. the WAM component will attempt to resolve the local or remote status for all the meta-resource identifiers submitted with the job to be executed. If a given meta-resource identifier is resolved to a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26)

Florissi in view of Ateniese and Florissi2 does not disclose:
of block data
the data attribute indicates that the to-be-processed data cannot change; and 

Ateniese discloses: 

the data attribute (“The memory may further include flags 323 which may indicate whether particular blockchains can be edited. In an example, the flags 323, may be implemented using a bit within specific fields within a blockchain or blockchain metadata to indicate editability.” Ateniese col. 8, ln. 38) indicates that the to-be-processed data cannot change; and (“Multiple chain blockchains may also be used to generate a hybrid blockchain with non-rewriteable blockchain space paired with rewritable blockchain space.” Ateniese col. 26, ln. 15. “A blockchain may include a series of data blocks, the blocks including a code, such as a cryptographic hash or checksum, which may be coding-consistent with the content of previous blocks in the series.” Ateniese col. 2 ln. 9)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined further Florissi in view of Ateniese and Florissi2 with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese and Florissi2 with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific rewritable blockchains, thereby additionally providing removal of inappropriate content and improving system efficiency (Ateniese col. 3, ln. 65).

As to claim 5, Florissi in view of Ateniese and Florissi2 discloses the method/machine of claim 3 and further discloses:
wherein the to-be-processed data comprises … data; (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20)
… and 
selecting the target coordinating server from the plurality of server clusters comprises: selecting the second coordinating server for use as the target coordinating server. (“In step 4, …. the WAM component will attempt to resolve the local or remote status for all the meta-resource identifiers submitted with the job to be executed. If a given meta-resource identifier is resolved to a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26)

Florissi in view of Ateniese and Florissi2 does not disclose:
status data

Ateniese discloses:
status data (“the blockchain data fields may hold account data, personal data, transaction data, currency values, contract terms, documents, version data, links, 
the data attribute (“The memory may further include flags 323 which may indicate whether particular blockchains can be edited. In an example, the flags 323, may be implemented using a bit within specific fields within a blockchain or blockchain metadata to indicate editability.” Ateniese col. 8, ln. 38) indicates that the to-be-processed data can change; (“Multiple chain blockchains may also be used to generate a hybrid blockchain with non-rewriteable blockchain space paired with rewritable blockchain space.” Ateniese col. 26, ln. 15. “A blockchain may include a series of data blocks, the blocks including a code, such as a cryptographic hash or checksum, which may be coding-consistent with the content of previous blocks in the series.” Ateniese col. 2 ln. 9)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Florissi in view of Ateniese and Florissi2 with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45) for storing the data types discussed in Ateniese col. 4, ln. 49.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Florissi in view of Ateniese and Florissi2 with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific rewritable blockchains, thereby additionally providing removal of inappropriate content and improving system efficiency (Ateniese col. 3, ln. 65).


As to claim 12, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 and further discloses:
wherein the plurality of coordinating servers comprise a first coordinating server belonging to a first server cluster (“That WAM component interacts with two WWH aggregators also running in the cluster 604-1, and with another WAM component implemented in cluster 604-2.” Florissi col. 18, ln. 9. See also Florissi col. 17, ln. 64) and a second coordinating server belonging to a second server cluster (Florissi col. 18, ln. 9); the 
…
wherein the to-be-processed data comprises at least one piece … or transaction data (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20)
…
wherein the processor is further configured to execute the computer instructions to perform: selecting the first coordinating server for use as the target coordinating server.
 (“In step 4, …. the WAM component will attempt to resolve the local or remote status for all the meta-resource identifiers submitted with the job to be executed. If a given meta-resource identifier is resolved to a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26)

Florissi in view of Ateniese does not explicitly disclose: 
a data processing capacity of the second server cluster being greater than a data processing capacity of the first server cluster;
block data, 

Ateniese further discloses: 
block data (“The BRS 400 may be used by, for example, a trusted party performing redaction, revision, or supplementation on a blockchain.” Ateniese col. 8 ln. 5)
A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific rewritable blockchains, thereby additionally providing removal of inappropriate content and improving system efficiency (Ateniese col. 3, ln. 65).

Florissi in view of Ateniese does not disclose:
a data processing capacity of the second server cluster being greater than a data processing capacity of the first server cluster;

Florissi2 discloses: a data processing capacity of the second server cluster being greater than a data processing capacity of the first server cluster (“clusters in different data zones can have different levels of computational resources and different levels of availability.” Florissi2 col. 41, ln. 5)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Florissi2 by allowing the various clusters to have differing levels of computational resources than each other.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Florissi2 as Florissi2 explicitly incorporates Florissi in col. 1 ln. 10.  Additionally, it would have been obvious to combine Florissi in view of Ateniese with Florissi2 in order to allow heterogenous cluster capacities and availabilities so that the respective clusters can adapt to their local processing requirements and/or hardware availability, thereby increasing flexibility of cluster implementations. 


As to claim 13, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 and further discloses:
wherein the plurality of coordinating servers comprise a first coordinating server belonging to a first server cluster (“That WAM component interacts with two WWH aggregators also running in the cluster 604-1, and with another WAM component implemented in cluster 604-2.” Florissi col. 18, ln. 9. See also Florissi col. 17, ln. 64) and a second coordinating server belonging to a second server cluster (Florissi col. 18, ln. 9), the 

wherein the to-be-processed data comprises … data; (“In step 3, the client 1812-1 submits the job to the cluster 1804-1. The submitted job includes a list of meta-resource identifiers for respective data resources to be utilized in conjunction with execution of that job.” Florissi col. 25, ln. 20) 
the data attribute (“The memory may further include flags 323 which may indicate whether particular blockchains can be edited. In an example, the flags 323, may be implemented using a bit within specific fields within a blockchain or blockchain metadata to indicate editability.” Ateniese col. 8, ln. 38) indicates that the to-be-processed data can change; (“Multiple chain blockchains may also be used to generate a hybrid blockchain with non-rewriteable blockchain space paired with rewritable blockchain space.” Ateniese col. 26, ln. 15. “A blockchain may include a series of data blocks, the blocks including a code, such as a cryptographic hash or checksum, which may be coding-consistent with the content of previous blocks in the series.” Ateniese col. 2 ln. 9)

wherein the processor is further configured to execute the computer instructions to perform: selecting the second coordinating server for use as the target coordinating server. (“In step 4, …. the WAM component will attempt to resolve the local or remote status for all the meta-resource identifiers submitted with the job to be executed. If a given meta-resource identifier is resolved to a remote data resource, a recursive job on the corresponding remote cluster will be initiated via a new remote cluster node manager of the WAM component.” Florissi col. 25, ln. 26)


Florissi in view of Ateniese does not explicitly disclose:  
a data processing capacity of the second server cluster being greater than a data processing capacity of the first server cluster;  
status data, 

Ateniese further discloses:
status data (“the blockchain data fields may hold account data, personal data, transaction data, currency values, contract terms, documents, version data, links, pointers, archival data, other data, or any combination thereof.” See Applicant’s specification ¶ 37 as filed: status data corresponding to a member identifier)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Ateniese by implementing the blockchain rewriting system (BRS) of Ateniese as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45) for storing the data types discussed in Ateniese col. 4, ln. 49.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Florissi in view of Ateniese with Ateniese in order to maintain a tamper evident record of data transactions (Ateniese col. 2) that allows permitted parties to write data to specific 

Florissi in view of Ateniese does not disclose:
a data processing capacity of the second server cluster being greater than a data processing capacity of the first server cluster;  

Florissi2 discloses: a data processing capacity of the second server cluster is greater than a data processing capacity of the first server cluster. (“clusters in different data zones can have different levels of computational resources and different levels of availability.” Florissi2 col. 41, ln. 5)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Florissi2 by allowing the various clusters to have differing levels of computational resources than each other.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Florissi2 as Florissi2 explicitly incorporates Florissi in col. 1 ln. 10.  Additionally, it would have been obvious to combine Florissi in view of Ateniese with Florissi2 in order to allow heterogenous cluster capacities and availabilities so that the respective clusters can adapt to their local processing requirements and/or hardware availability, thereby increasing flexibility of cluster implementations. 


Claims 6, 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florissi et al., US 10,015,106 (filed 2015-12), in view of Ateniese et al., US 9,785,369 (filed 2017-05), and Struttmann et al., US 2017/0364450 (filed 2017-08).

As to claims 6 and 14, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 but does not disclose:
wherein the data processing request comprises a block data read request; and the block data read request carries a position value or a code value of to- be-read block data.

Struttmann discloses:
wherein the data processing request comprises a block data read request; (“network hosting an immutable distributed data structure, like a blockchain, and those embodiments may log and store access records in another (or the same) blockchain, thereby monitoring a necessary control point to access the data and creating an immutable record of such access attempts.” Struttmann ¶ 219) and the block data read request carries a position value or a code value of to-be-read block data. (“the process 280 includes receiving a read request identifying a pointer to a most recent version of a document in a tamper-evident, immutable data repository, as indicated by block 282.”  Struttmann ¶ 253.  See Applicant’s ¶ 38 as filed, code value may correspond to position value.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Struttmann by implementing the immutable datastore of Struttmann as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Struttmann in order secure the data storage against malicious modifications and establish trust in the storage solution, Struttmann ¶ 4.


As to claims 9 and 17, Florissi in view of Ateniese discloses the method/machine of claims 1 and 10 but does not disclose:
wherein the data processing request comprises a transaction data read request; and the transaction data read request carries a code value of to-be- read transaction data. 

Struttmann discloses:
wherein the data processing request comprises a transaction data read request; (“the process 280 includes receiving a read request identifying a pointer to a most recent version of a document in a tamper-evident, immutable data repository, as indicated by block 282.”  Struttmann ¶ 253.  See Applicant’s ¶ 38 as filed, code value 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Florissi in view of Ateniese with Struttmann by implementing the immutable datastore of Struttmann as a storage solution in the system of Florissi (e.g. Florissi col. 6, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Florissi in view of Ateniese with Struttmann in order secure the data storage against malicious modifications and establish trust in the storage solution, Struttmann ¶ 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892; particularly:
Wires et al., US 2013/0282994, discloses storing objects across plural storage clusters.
Buzzard et al., US 2016/0085645, discloses data storage routing policies between storage clusters.


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492